Citation Nr: 1727547	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  11-04 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from May 1968 to April 1972.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, but was certified to the Board by the RO in Oakland, California.  In the March 2009 rating decision, in pertinent part, the San Diego RO denied service connection for hypertension as secondary to the service-connected disability of PTSD.  

This issue was previously remanded by the Board in April 2014 and October 2016 for further development.  It has been returned to the Board for further review.  


FINDING OF FACT

Hypertension initially manifested many years after separation from service and is not shown to be etiologically related to service-connected PTSD.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, may not be presumed to have been incurred in or as a result of service, and was not caused or aggravated by service-connected PTSD.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b); see Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

The presumption of service connection applies to anyone who served on active duty for 90 days of active, continuous service.  38 C.F.R. § 3.307(a)(1) (2015); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).  Post-service development of hypertension to a degree of 10 percent within one year from the date of separation from such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As discussed below, the Veteran's hypertension did not have its onset until decades after the end of his active duty service.  Therefore presumptive service connection is not warranted. 

The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, the Veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise.  It is only when the weight of the evidence is against the claim that the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

The Veteran has a current diagnosis of hypertension.  He contends that this disability is due to his service-connected PTSD.  

For rating purposes, VA defines hypertension as diastolic blood pressure of predominantly 90mm or greater, which must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2016).  Isolated systolic hypertension is defined as systolic blood pressure of predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  Id.

The record does not reflect, and the Veteran does not contend, that hypertension had its onset in service or within one year thereafter.  The Veteran's service treatment records do not reflect any complaint or diagnosis of hypertension.  During the Veteran's March 1972 separation examination, his heart and vascular system were found to be normal and the Veteran denied any history of high or low blood pressure.  

Private treatment records note blood pressure that was "elevated a bit" in April 2002 and a diagnosis of hypertension in September 2004.  The earliest blood pressure readings in the Veteran's treatment records that are consistent with the definition of hypertension described above are from 1996.  Thus, the earliest onset date for hypertension that finds support in the Veteran's medical records is 1996, 24 years after the Veteran's separation from active duty service.  The Veteran does not contend that his hypertension had an earlier onset date.  

The Veteran was afforded a VA examination in February 2009.   The Veteran reported that hypertension had its onset in 2006.  The examiner opined that the Veteran's hypertension was less likely than not to be due to his PTSD.  The examiner's rationale was that the scientific and medical evidence regarding nexus "has been shown to be inclusive."  From the context, the Board finds that the examiner meant to say "inconclusive."

The Veteran was afforded an addendum opinion by the February 2009 VA examiner in August 2014.  The examiner again searched for medical evidence on the possibility of nexus and found some indication of a correlation between PTSD and hypertension, but not a "solid causality."  The examiner opined that a person's genetic makeup and other medical conditions might act as stressors on the body that would be more likely to cause hypertension than PTSD would.  

The Veteran was afforded an additional VA examination in January 2017.  The examiner found that it was less likely than not that the Veteran's hypertension was caused by his PTSD.  The examiner offered two independent rationales for this opinion.  The first of these was based on an erroneous finding that the Veteran was not diagnosed with hypertension until 2006.  Based on this, the examiner found that hypertension is extremely prevalent in those the same age as the Veteran was in 2006, that the Veteran had PTSD symptoms from 1971 to 2006 without developing hypertension, and that it was only after the Veteran developed other risk factors, such as obesity and obstructive sleep apnea, that he developed hypertension.  As an alternative rationale, the examiner noted that there was no identified peer-reviewed literature identifying a clear nexus between PTSD and hypertension.  On the subject of aggravation, the examiner found that the Veteran's hypertension had become less severe since diagnosis, requiring fewer medications for treatment and eventually no medication, and that PTSD therefore could not have aggravated hypertension.

The Veteran is competent to report on matters observed or within his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in this case he is not competent to provide an etiology opinion for his hypertension.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Veteran in this case is not shown to possess any pertinent medical training or expertise that would make him competent to render an opinion on the etiology of any current hypertension or to express an opinion about when his symptoms first warranted any medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide a medical diagnosis).  Thus, the Veteran's opinion that his current hypertension is etiologically related to PTSD is not a competent medical opinion and it cannot be assigned any probative weight.  Rather, the medical findings and opinions of trained medical professionals warrant greater probative weight than the Veteran's lay contentions in this case.  

To the extent that the January 2017 VA examination report rested on an inaccurate factual premise, namely that the Veteran did not have hypertension until 2006, that opinion is of limited, if any, probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  However, the examiner offered a second rationale, one that is independent of the inaccurate factual premise and is consistent with that of the February 2009 VA examiner: that medical literature does not support a nexus between hypertension and PTSD.  No treatment provider or examiner has found an etiological relationship between the Veteran's hypertension and PTSD.  Additionally, the examiner's rationale regarding aggravation is probative.  As discussed above, the examiner found that the Veteran's hypertension had become less severe since diagnosis and therefore PTSD did not aggravate his hypertension

Furthermore, the Board has also considered whether service connection for hypertension is warranted on a presumptive basis as a chronic disease.  In this case, there is no evidence that he was diagnosed with or was otherwise shown to have  hypertension during service or within one year after separation from service.  As noted above, the Veteran in this case does not contend that hypertension had such an early onset and would not be competent to diagnose himself with hypertension if he had so contended.  Therefore, this presumption is inapplicable in the current case.  

Because the preponderance of the evidence is thus against finding that the Veteran's hypertension is etiologically related to his active duty service, had its onset within one year thereafter, or is etiologically related to service-connected PTSD, entitlement to service connection for hypertension is denied.

In reaching the conclusion above, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hypertension is denied.  



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


